Citation Nr: 9906657	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The veteran had active service from 
June 1969 to June 1971.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
in the veteran's appeal has been obtained by the RO.

2.  The veteran's disabilities, primarily a seizure disorder, 
preclude him from engaging in substantially gainful 
employment.  

3.  The veteran has not worked for a number of years and 
there is a reasonable likelihood that his disability picture 
will not improve.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have been met.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a total and permanent rating for 
nonservice-connected pension purposes is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy, 1 Vet. App. at 81 (1990); 
Littke v. Derwinski, 1 Vet. App. 90, 91 (1990).

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).  There are three alternative bases 
upon which a finding of permanent and total disability for 
pension purposes may be established.  One may establish, by 
utilizing the VA Schedule For Rating Disabilities, that the 
veteran has a lifetime impairment which is sufficient to 
render it impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991).  This requires rating, and then combining, each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  The VA rating schedule is a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If a veteran suffers the permanent loss of the use of both 
hands or both feet, or of one hand and one foot, or of the 
sight of both eyes, or becomes permanently helpless or 
permanently bedridden, he will be considered permanently and 
totally disabled.  38 C.F.R. § 4.15 (1998).

A permanent and total disability for pension purposes may be 
established even absent a combined 100 percent schedular 
evaluation by showing a lifetime impairment which would 
preclude securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. § 4.17 
(1998).  However, if there is only one such disability, it 
must be ratable at 60 percent or more; if there are two or 
more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is then awarded a 100 
percent schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (1998).

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b)(1998).

For VA pension purposes, the simple drinking of alcoholic 
beverages is not itself willful misconduct.  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2) (1998).  Organic diseases and 
disabilities which are secondary results of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  Id.

The February 1997 rating decision on appeal has found that 
the veteran's seizure disorder is 40 percent disabling, his 
pancreatitis and hepatitis with liver fibrosis is 10 percent 
disabling, and his hypertension is 10 percent disabling.  
Combining these disability evaluations under 38 C.F.R. 
§ 4.25, the RO has found that the veteran's disabilities in 
combination are 50 percent disabling.  The claims file also 
reflects the presence of other disorders that have not been 
rated, including a personality disorder noted on an October 
1994 VA discharge summary.  Further, it does not appear that 
the veteran disagreed with any of the specific disability 
evaluations assigned.  Rather, the veteran's central 
contention is that his seizure disorder precludes 
substantially gainful employment. 

In support of this claim, the chief physician of the 
gastrointestinal section of the St. Louis VA medical center 
stated in October 1996 correspondence that he had been the 
primary clinician for the veteran's treatment for the 
previous year.  As such, he stated that he was in a position 
to provide an accurate summary of the veteran's physical 
problems.  The VA physician stated that the veteran had a 
number of chronic medical problems, including a seizure 
disorder, alcoholic liver disease, and recurrent acute 
pancreatis.  Further, the VA physician related that the 
veteran's seizure disorder was poorly controlled, as he had 
had several generalized, tonic-clonic seizures over the 
preceding few months.  The VA physician also related two 
flare-ups of pancreatitis.  He also referred to the presence 
of a fever of unknown etiology and said the veteran would 
require long-term surveillance and follow-up.  As a result of 
the veteran's many physical ailments, the VA physician stated 
that the veteran was unfit for any gainful employment.  

Other VA treatment records relate the veteran's on-going 
problems with seizures.  A March 1994 VA treatment record 
noted that there was a questionable relationship between the 
veteran's then-recent inception of seizures and his alcohol 
abuse, and further, a November 1994 treatment record noted 
that the veteran's seizure disorder was suboptimally 
controlled and likely secondary to alcohol abuse and 
noncompliance with medication.

As a result of this claim, the veteran was provided a VA 
examination in January 1997.  The veteran reported that he 
had last worked for the city as a laborer in the early 1980's 
and had to stop working because of his seizures.  A detailed 
discussion of the findings is not required here, but the 
Board would note that the examiner stated that the veteran 
would not be able to perform meaningful work contemporaneous 
with the examination, as long as he continued to drink.  The 
examiner was unable to say if this was a permanent condition.

At a hearing before the undersigned Member of the Board in 
July 1998, the veteran testified that he had received some 
computer science training after high school and had worked as 
a handyman in a computer file room to supplement his income 
in the early 1980's, but could not operate a keyboard due to 
seizures.  He explained that he had worked for about 20 
years, until about 1992 or 1993, as a laborer for the city.  
He testified that the Social Security Administration found 
him permanently and totally disabled due to disabilities 
excluding alcoholism.  The veteran brought a photocopy of the 
June 1998 Social Security Administration award letter.  The 
veteran's representative waived initial RO consideration of 
that evidence.  See 38 C.F.R. § 20.1304 (c) (1998).

In essence, the veteran has not challenged the adequacy of 
the evaluations assigned his nonservice-connected 
disabilities.  Rather, he simply asserts that his seizure 
disorder precludes employment.  The veteran's current 50 
percent disability evaluation does not meet the initial 
threshold requirement of 38 C.F.R. §§ 4.16(a), 4.17.  The 
question thus remains whether the veteran's nonservice 
connected disabilities would permanently preclude employment 
under an extra-schedular criteria as contemplated by 
38 C.F.R. § 3.321(b).

Although the veteran's disability is obviously complicated by 
alcoholism, at least as to the permanency of his 
disabilities, the weight of the evidence is that he is 
currently unemployable due to a combination of chronic and 
acute medical problems for which he has been followed by VA.  
His primary obstacle, according to his testimony, is a 
seizure disorder.  The veteran has testified that his recent 
Social Security disability award excluded alcoholism as a 
primary disability and there is no evidence to the contrary.  

The veteran has also testified that he has been unable to use 
his own skills and experience due to his seizures despite a 
rather lengthy employment record that at times included two 
jobs.  When the veteran was examined in connection with his 
claim, the VA examiner was unable to provide an opinion as to 
whether the veteran's condition was permanent.  There is no 
clear medical evidence, however,  that his disabilities are 
likely to improve, even with abstinence of alcohol, and his 
primary care physician at VA has stressed the need for long-
term medical attention.  

In short, as to the permanency of the veteran's disability 
picture, the Board finds that the evidence is in equipoise or 
approximately evenly balanced.  Under the circumstances, with 
resolution of reasonable doubt in his favor, it may be 
concluded that the veteran is permanently and totally 
disabled for nonservice-connected pension purposes and the 
appeal is granted.  38 C.F.R. § 3.321(b).


ORDER

A permanent and total disability rating for pension purposes 
is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

